— Order, Supreme Court, New York County, entered June 25, 1976, denying plaintiffs-appellants’ motion for summary judgment and granting defendants’ request to dismiss the complaint and for summary judgment, and judgment entered thereon August 18, 1976, unanimously affirmed, without costs and without disbursements, with leave granted plaintiffs-appellants to apply at Special Term to serve a new complaint. The appeal from the order of the same court, entered June 24, 1976, denying plaintiffs-appellants’ motion for reargument is dismissed, without costs and without disbursements. The order and judgment that resulted in summary judgment in favor of the defendants are affirmed for the reasons stated at Special Term. While the order and judgment are correct, it appears that the plaintiffs’ basic grievance is that the defendants conspired to deprive them of property rights and that they may be able to state a cause of action on that theory. We have, therefore, granted them leave to apply to serve a new complaint. An order denying reargument is not appealable (Dayon v Chemical Bank, 45 AD2d 827). Concur — Kupferman, J. P., Birns, Markewich and Lynch, JJ.